        Case 1:19-cr-10080-NMG Document 1415 Filed 07/22/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA                        )
                                                 )
                v.                               )      Criminal No. 19-10080-NMG-11
                                                 )
 DOUGLAS HODGE,                                  )
                                                 )
                Defendant.                       )

                    DOUGLAS HODGE’S UNOPPOSED MOTION
                FOR LEAVE TO FILE UNDER SEAL PORTIONS OF HIS
            FORTHCOMING MOTION PURSUANT TO 18 U.S.C. § 3582(c) FOR A
                       MODIFICATION OF HIS SENTENCE

       Pursuant to Local Rule 7.2 of the United States District Court for the District of

Massachusetts, Defendant Douglas Hodge respectfully requests permission to file under seal

portions of his forthcoming Motion Pursuant to 18 U.S.C. § 3582(c) For a Modification of His

Sentence and exhibits thereto. Mr. Hodge will file a redacted version of his forthcoming motion

on the public docket concurrently. As grounds for the instant motion, Mr. Hodge states as follows:

       1.      The material requested to be filed under seal contains information of a highly

sensitive nature.    Specifically, sealing is necessary to protect confidential, private medical

information and sensitive personal information concerning Mr. Hodge’s family.

       2.      Local Rule 7.2 permits a party to file a motion to seal or impound certain materials.

If the moving party files a statement supported by good cause, the Court may seal the material

until further order. See Local Rule 7.2(a). In evaluating whether to seal judicial records, courts

weigh the public’s presumptive right of access to judicial records with any “[i]mportant

countervailing interests” that can “overwhelm the usual presumption and defeat access.” See

United States. v. Kravetz, 706 F.3d 47, 59 (1st Cir. 2013) (quoting Siedle v. Putnam Invs., Inc.,

147 F.3d 7, 10 (1st Cir. 1998)).
        Case 1:19-cr-10080-NMG Document 1415 Filed 07/22/20 Page 2 of 4



       3.      The privacy rights of defendants and third parties constitute significant

countervailing interests that can overcome the presumption of access. Id. at 62 (citing FTC v.

Standard Fin. Mgmt. Corp., 830 F.2d 404, 411 (1st Cir. 1987)); In re Boston Herald, Inc., 321 F.3d

174, 190 (1st Cir. 2003). Courts analyzing whether privacy interests overcome the presumption

of access “consider the degree to which the subject matter is traditionally considered private rather

than public.” Kravetz, 706 F.3d at 62 (quoting In re Boston Herald, 321 F.3d at 190). If the

information at issue implicates traditionally private subjects, such as “family affairs [and]

illnesses,” privacy interests will “weigh more heavily against access.” Id. (internal citations and

quotation marks omitted).

       4.      Medical information is “universally assumed to be private, not public.” Id. at 63

(quoting In re Boston Herald, 321 F.3d at 190). Similarly, third-party privacy interests are “a

venerable common law exception to the presumption of access” that “weigh heavily in a court’s

balancing equation.” Id. at 62 (internal citations and quotation marks omitted). Here, disclosure

of the information to be filed under seal would gravely harm the privacy interests of third parties

by making public deeply personal information regarding their health, families, and other similarly

private information.

       5.      The government has informed undersigned counsel that it does not oppose Mr.

Hodge’s request to file under seal portions of his forthcoming motion and exhibits thereto.

         WHEREFORE, Mr. Hodge respectfully requests that this Court grant his motion to file

under seal portions of his forthcoming Motion Pursuant to 18 U.S.C. § 3582(c) For a Modification

of His Sentence and exhibits thereto.




                                                 2
      Case 1:19-cr-10080-NMG Document 1415 Filed 07/22/20 Page 3 of 4



Dated: July 22, 2020               Respectfully submitted,

                                   By: /s/ Brien T. O’Connor
                                      Brien T. O’Connor (BBO #546767)
                                      brien.o’connor@ropesgray.com
                                      Ezra D. Geggel (BBO# 691139)
                                      ezra.geggel@ropesgray.com
                                      ROPES & GRAY LLP
                                      Prudential Tower
                                      800 Boylston Street
                                      Boston, MA 02199
                                      Phone: (617) 951-7000

                                         Joan McPhee (BBO #547869)
                                         joan.mcphee@ropesgray.com
                                         ROPES & GRAY LLP
                                         1211 Avenue of the Americas
                                         New York, NY 10036-8704
                                         Phone: (212) 596-9000

                                         Miranda Hooker (BBO# 661569)
                                         hookerm@pepperlaw.com
                                         PEPPER HAMILTON LLP
                                         125 High Street
                                         Boston, MA 02110
                                         Phone: (617) 204-5100

                                         Attorneys for Defendant Douglas Hodge




                                     3
        Case 1:19-cr-10080-NMG Document 1415 Filed 07/22/20 Page 4 of 4



               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

        I, Brien T. O’Connor, hereby certify that counsel for Defendant conferred with counsel for

the government regarding this motion, and the government does not oppose this motion.

                                                                   /s/ Brien T. O’Connor
                                                                   Brien T. O’Connor


                                    CERTIFICATE OF SERVICE

        I hereby certify that on July 22, 2020, I filed the foregoing with the United States District

Court for the District of Massachusetts using the CM/ECF system, and caused it to be served on

all registered participants via the notice of electronic filing.


Dated: July 22, 2020                                    /s/ Brien T. O’Connor
                                                        Brien T. O’Connor




                                                    4
